DETAILED ACTION
	This communication is in response to the application filed 2/16/2021. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5, 7-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy (US 20130279567) in view of Rappaport (US 7295119).
As per claims 9, 1, Brailovskiy (US 20130279567) teaches
receiving first data including content from an external electronic device; identifying whether first infographics are included in the first data; analyzing a distortion rate of the first infographics, when the first infographics are included in the first data (para. 56-57: system may be a media system: laptop, pc, television, smart device, smart phone, smart table or smart television, mobile internet device, messaging device; para. 66-68: Internet enabled devices. Examples of content may include any media information including, for example, video, music, medical and gaming information, and so forth…receive content such as cable television programming including media information, digital information, and/or other content; fig. 5: user interface, content services device, content delivery devices; para. 74: content may include video conference, streaming video, email, graphics, image etc.; figs. 3-4: receiving image frame is performed, calculating frame level distortion of the received image frame, calculating distortion ratio, reset and adjusting quantization parameter); 
correct the first infographics, when the distortion rate of the first infographics is greater than or equal to a specified threshold; receiving second data including second infographics corrected from the first infographics; and displaying the content including the second infographics (fig. 4: calculating distortion ratio, reset and adjusting quantization parameter; encoding and transmitting bit-streams; para. 48: the distortion estimation component 204 may compute different distortion ratio "a" separately for the single I-frame, two P-frames, and the one B-frame. In an 
	Brailovskiy does not explicitly disclose transmitting a message requesting to a server.
	Rappaport et al. teaches
transmitting a message requesting to a server (col. 36:40-44: the invention may be implemented, viewed, displayed, or used using a remote client-server application, an application service provider model, or on or over the world wide web or Internet). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brailovskiy et al. and Rappaport to effectively allow users to request for receiving services from the server.

As per claims 10, 5, Brailovskiy teaches
identifying a file format of the first data; analyzing a parameter of an image file, when the file format of the first data is the image file; identifying whether the image file includes at least one of a bar, a circle, a line, or a polygon capable of forming a graph based on the analyzed parameter; and - 34 -0210-0499 (GM-201806-020-1-US0, 2019-OPSE-2634/US) English Translationdetermining that the first data includes the first infographics, when the image file includes the at least one of the bar, the circle, the line, or the polygon capable of forming the graph (para. 48: the distortion estimation component 204 may compute different distortion ratio "a" separately for the single I-frame, two P-frames, and the one B-frame. In an implementation, the adjustment of the QP is based upon a threshold value, e.g., threshold value that includes different values for different frame types or image frame types – see para. 83; fig. 5: user interface, content services device, content delivery devices, graphics subsystem 515; para. 74: content may include video conference, streaming video, email, graphics, image etc.; figs. 3-4: receiving image frame is performed, calculating frame level distortion of the received image frame, calculating distortion ratio, reset and adjusting quantization parameter; para. 96).

As per claims 13, 7, Brailovskiy teaches
wherein the second data further includes information associated with the distortion rate of the first infographics, further comprising: generating distortion rate history information of the external electronic device, based on the information associated with the distortion rate of the first infographics; and storing the distortion rate history information (para. 12: the adjusted average distortion may include historical average of l-frame, P-frame, or B-frame distortions for a given number of frames, while the adjusted current frame distortion includes a frame level distortion of current image frame, or the adjusted current frame distortion includes summation of macro block distortions that define the current image frame; para. 50: a final value of the QP is fed back or stored for processing by the adjusting QP 414 in case no scene change is declared. For example, if no scene change is declared in a next image frame received at block 402, then the final value of the QP is made as a reference at the adjusting QP block 414).

As per claims 14, 8, Brailovskiy teaches
receiving third data including third infographics from the external electronic device; and indicating reliability of the external electronic device, based on the distortion rate history information (fig. 3: distortion ration and QP adjustment for types of image frames; para. 12: the adjusted average distortion may include historical average of l-frame, P-frame, or B-frame distortions for a given number of frames, while the adjusted current frame distortion includes a frame level distortion of current image frame, or the adjusted current frame distortion includes summation of macro block distortions that define the current image frame; para. 15, 40: if there is no scene change declared, then a detected rate control may adjust the current frame QP depending upon a range of the calculated distortion ratio "a" as further discussed below. The detected rate control may be implemented to adjust the QP for the current frame type using the actual value of the calculated distortion ratio "a"; para. 106: calculating average distortion includes historical average of I-frame, P-frame, or B-frame distortions for a given number of frames; para. 56-58: media systems in relation to graphics subsystem 515; para. 83-87: a device wherein the distortion ratio includes a ratio of an adjusted average distortion over an adjusted current frame, wherein the adjusted average distortion includes historical average of I-frame, P-frame, or B-frame distortions for a given number of frames, wherein the adjusted current frame includes a frame level distortion of current image frame or summation of macro block distortions that define the current image frame). Therefore, Brailovskiy teaches all information relating to distortion rate history or reliability of a device.
	Brailovskiy does not teach displaying a UI. 
	Rappaport teaches 
displaying a UI reliability of the external electronic device (col. 23:16-35: any other types of information capable of being measured, displayed, or stored by the network device can be displayed in a similar fashion.  This includes, but is not limited to: qualitative or quantifiable user parameter, distortion etc.; col. 47:37-41: or any other information item that may be represented as a numeric or textual data field and displayed on a computer display of some form). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brailovskiy et al. and Rappaport to effectively display to users additional information in relating to the displayed contents for better decision makings.

As per claims 15, 2, Brailovskiy teaches
wherein the content includes at least one of a web page, a message, an e-mail, or a gallery (para. 74: content may include video conference, streaming video, email, graphics, image etc.)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy (US 20130279567) in view of Rappaport (US 7295119) and further in view of Kitajima (US 20040202381).
As per claims 3-4, Brailovskiy and Rappaport do not explicitly teach claim 3,
	Kitajima (US 20040202381) teaches
display a first user interface (UI) indicating a distortion of the first infographics, on the display; and display the second infographics, on the display, in response to a user input selecting the first UI; display a second UI for displaying the first infographics together with the first UI, on the display; receive a user input selecting the second UI, in a state where the second infographics are displayed; and change the displayed second infographics to the first infographics, on the display (para. 62: the image correction tool shown in FIG. 6 differs from the conventional image correction tool shown in FIG. 15 insofar as, when the image data to be corrected using the image correction tool is scanned, the integrally encrypted image data and the mesh image are decoded so as to simultaneously display both the basic components and the mesh component; fig. 15: displaying pre-correction and post correction images on the screen). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brailovskiy, Rappaport et al. and Kitajima in order to effectively allow users to better view, interact, and/or analyze the available data/images.

Claims 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy (US 20130279567) in view of Rappaport (US 7295119) and further in view of Pisoni (US 20190005358).
As per claims 11, 6, Brailovskiy teaches 
analyzing the parameter of the image file (para. 4: in a typical video encoding process, a first stage is to analyze the frame to find spatial and temporal redundancy which can be exploited to reduce the bits to describe a given frame of a video; para. 42, 83: dynamically adjust quantization parameter (QP) based on the distortion ratio.) 
	Brailovskiy and Rappaport do not explicitly teach using machine learning.
	Pisoni teaches
using machine learning (para. 5: the mobile device may use a deep neural network that is trained using random transformations of an input data set, e.g., to make the deep neural network more robust for images captured in different environments; para. 17: training a machine learning system using random transformations of image property values may make the machine learning system more robust, e.g., allowing the machine learning system to more accurately identify objects in different environments. In some implementations, the machine learning system described in this document has low computation requirements compared to other systems. For instance, use of a deep neural network allows the machine learning system to use fewer processor cycles, less memory, or both, to determine a particular object depicted in an image; para. 38, 43: the deep neural network 116 may use the data for the anchor boxes as parameters during image analysis, e.g., when determining the predicted sub-type labels.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brailovskiy, Rappaport et al. and Pisoni to effectively capture multiple images and determine object sub-type labels for objects depicted in each of the images without dependence upon a) network bandwidth, b) number of active requests on a server, c) number of object sub-types that can be identified by the system, or d) a combination of two or more of these – See Pisoni, para. 17.

As per claim 12, Brailovskiy teaches
wherein the analyzing of the parameter of the image file further includes: identifying a data value and a feature of a figure forming the first infographics, based on the analyzed parameter; and determining the distortion rate of the first infographics by comparing the data value with the feature of the figure (para. 12, 34, 83: dynamically adjust quantization parameter (QP) based on the distortion ratio; and a mode decision component to generate encoded bit-streams representing the I-frame, the P-frame, and/or the B-frame encoding approaches, wherein the encoded bit-streams are transmitted using the dynamically adjusted QP; para. 87: a device wherein the distortion ratio is compared to a threshold value for the dynamic adjustment of the QP/quantization parameter, wherein the comparison is separately performed for different I-frame, P-frame, or B-frame types, which include different threshold values; para. 108-109: comparing the distortion ratio includes declaration of a no scene change if the distortion ratio is lesser than the configured threshold value for a particular I-frame, P-frame, or B-frame type, wherein value of the QP is maintained, decreased, or increased corresponding to amount of the calculated distortion ratio).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roulet (US 20170236249) teaches at para. 5: the distortion processing unit can read the reference number from the marker and automatically use the corresponding distortion profile; para. 12: distortion transformation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        



3/21/2022
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163